           Case 5:19-cv-00755-JKP Document 15 Filed 08/22/19 Page 1 of 3

                             THE PACKARD LAW FIRM
                      1100 NW Loop 410, Suite 104, San Antonio, TX 78213
                          Phone: (210) 340-8877   Fax: (210) 951-9020
 Daniel W. Packard*                                                           Michael J. Packard
 *Board Certified –Personal Injury Trial Law
 Texas Board of Legal Specialization

                                               August 23, 2019

U.S. District Judge Jason Pulliam
655 E. Cesar E. Chavez Blvd.
San Antonio, Texas 78206

       RE: Civil Action No. SA:19-cv-00755-JKP; Donald Hilton Jr. v. Nicole Prause and
Liberos LLC

TO THE HONORABLE JUDGE JASON PULLIAM,

As per the Court’s Order (Doc. 3), Plaintiff now files his proposed Scheduling Order. Plaintiff has
conferred with defense counsel and notes that Defendants do not agree to any kind of scheduling
order at this time. Defendants have asked Plaintiff to note that they cannot agree to a scheduling
order because they believe that discovery should be stayed pending a ruling on Defendants’ Motion
to Dismiss and any potential subsequent appeal.

The attached Scheduling Order is submitted by Plaintiff only.

Regards,




Daniel W. Packard
DWP/tt
Enclosures
          Case 5:19-cv-00755-JKP Document 15 Filed 08/22/19 Page 2 of 3



                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

DONALD L. HILTON JR                                 §
VS.                                                 §                   NO: SA: 19-CV-00755-OLG
NICOLE PRAUSE and LIBEROS LLC                       §

                     PLAINTIFF’S PROPOSED SCHEDULING ORDER

      Pursuant to Rule 16, Federal Rules of Civil Procedure, the Court issues the following
Scheduling Order:

        1. A report on alternative dispute resolution in compliance with Rule CV-88 shall be
filed by May 4, 2020.

       2. The parties asserting claims for relief shall submit a written offer of settlement to
opposing parties by February 4, 2020, and each opposing party shall respond, in writing, by
February 25, 2020.

        3. The parties shall file all motions to amend or supplement pleadings or to join additional
parties by December 13, 2019.

        4. All parties asserting claims for relief shall file their designation of testifying experts and
shall serve on all parties, but not file, the materials required by Federal Rule of Civil Procedure
26(a)(2)(B) by January 24, 2020. Parties resisting claims for relief shall file their designation of
testifying experts and shall serve on all parties, but not file, the materials required by Federal Rule
of Civil Procedure 26(a)(2)(B) by February 24, 2020. All designations of rebuttal experts shall be
filed within 14 days of receipt of the report of the opposing expert.

        5. An objection to the reliability of an expert's proposed testimony under Federal Rule of
Evidence 702 shall be made by motion, specifically stating the basis for the objection and
identifying the objectionable testimony, not later than 15 days of receipt of the written report of
the expert's proposed testimony, or not later than 15 days of the expert's deposition, if a deposition
is taken, whichever is later.

       6. The parties shall complete all discovery on or before May 15, 2020. Counsel may by
agreement continue discovery beyond the deadline, but there will be no intervention by the Court
except in extraordinary circumstances, and no trial setting will be vacated because of information
obtained in post-deadline discovery.

        7. All dispositive motions as defined in Rule CV-7(c) shall be filed no later than June 14,
2020.

       8. This case is set for trial [docket call, or jury selection] on November 9, 2020The parties
should consult Rule CV-16 regarding matters to be filed in advance of trial.
        Case 5:19-cv-00755-JKP Document 15 Filed 08/22/19 Page 3 of 3




SIGNED this _____ day of _________________.


                                              ___________________________________
                                              UNITED STATES DISTRICT JUDGE
